Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 1 of 22 PageID: 1148



    Joy Harmon Sperling, Esq.
    Paul J. Halasz, Esq.
    DAY PITNEY LLP
    One Jefferson Road
    Parsippany, NJ 07054
    (973) 966-6300
    phalasz@daypitney.com

    John B. Sullivan, Esq. (admitted pro hac vice)
    Erik Kemp, Esq. (admitted pro hac vice)
    SEVERSON & WERSON, P.C.
    One Embarcadero Center, Suite 2600
    San Francisco, California 94111
    Telephone: (415) 398-3344
    Facsimile: (415) 956-0439

    Attorneys for Defendants
    CALIBER HOME LOANS, INC. and
    VERICREST INSURANCE SERVICES, LLC


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

    BARRY RICKERT and CAROL RICKERT,                  HON. BRIAN R. MARTINOTTI, U.S.D.J.
    on behalf of themselves and all others
    similarly situated,                               Case No. 3:17-cv-06677 (BRM) (DEA)

                   Plaintiffs,                        DEFENDANTS CALIBER HOME LOANS,
                                                        INC. AND VERICREST INSURANCE
           v.                                            SERVICES, LLC’S ANSWER AND
                                                           AFFIRMATIVE DEFENSES TO
    CALIBER HOME LOANS, INC.,                             PLAINTIFFS’ FIRST AMENDED
    VERICREST INSURANCE SERVICES,                                 COMPLAINT
    LLC, AMERICAN SECURITY INSURANCE
    COMPANY, STANDARD GUARANTY                        (Document Electronically Filed)
    INSURANCE COMPANY and VOYAGER
    INDEMNITY INSURANCE COMPANY,

                   Defendants.

           Defendants Caliber Home Loans, Inc. (“Caliber”) and Vericrest Insurance Services, LLC

    (“Vericrest,”) answer plaintiffs Barry and Carol Rickert’s first amended complaint as follows:
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 2 of 22 PageID: 1149



           1.      This paragraph states no relevant factual allegations and needs no response by

    defendants. To the extent the paragraph states factual allegations, defendants lack information or

    belief sufficient to respond to the allegations of this paragraph and on that ground deny them.

           2.      This paragraph states no relevant factual allegations and needs no response by

    defendants. To the extent the paragraph states factual allegations, defendants lack information or

    belief sufficient to respond to the allegations of this paragraph and on that ground deny them.

           3.      Defendants deny that they worked with Assurant’s subsidiaries to impose illegal

    and undisclosed charges and deny that caused Caliber customers damages or harm. Defendants

    respond that the remainder of this paragraph sets forth a legal conclusion for which no response

    is required. To the extent the remainder of this paragraph contains factual allegations,

    defendants deny those allegations.

           4.      Defendants admit that Caliber charged plaintiffs for lender-placed insurance

    (LPI). Defendants lack information or belief sufficient to respond to the remaining allegations of

    this paragraph and on that ground deny them.

           5.      Defendants admit that Caliber contracted with the Assurant Defendants regarding

    an LPI program, but refer to the agreements themselves for a more complete and accurate

    representation of their contents. Defendants lack information or belief sufficient to respond to

    the remaining allegations of this paragraph and on that ground deny them.

           6.      Defendants admit that Caliber contracted with the Assurant Defendants regarding

    an LPI program, but refer to the agreements themselves for a more complete and accurate

    representation of their contents. Defendants lack information or belief sufficient to respond to

    the remaining allegations of this paragraph and on that ground deny them.

           7.      Defendants lack information or belief sufficient to respond to the allegations of
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 3 of 22 PageID: 1150



    this paragraph and on that ground deny them.

           8.         Defendants admit the allegations of this paragraph.

           9.         Defendants admit that Vericrest was an affiliate of Caliber and a licensed

    insurance agency. Defendants deny the remaining allegations of this paragraph.

           10.        Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents.

           11.        Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents. Defendants respond that the remainder of this paragraph sets forth a legal

    conclusion for which no response is required. To the extent the remainder of this paragraph

    contains factual allegations against defendants, defendants deny those allegations.

           12.        Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           13.        Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           14.        Defendants admit that Caliber may obtain LPI if the borrower fails to maintain the

    insurance coverage required by his or her security instrument. Defendants also admit that the

    loans Caliber services are governed by contracts generally providing it the right to purchase LPI,

    but refer to the contracts themselves for a more complete and accurate representation of their

    contents. Defendants deny the remaining allegations of this paragraph.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 4 of 22 PageID: 1151



           15.        Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           16.        Defendants lack information or belief sufficient to respond to the allegations of

    this paragraph and on that ground deny them.

           17.        Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents.    Defendants respond that the remainder of this paragraph sets forth a legal

    conclusion for which no response is required. To the extent the remainder of this paragraph

    contains factual allegations against defendants, defendants lack information or belief sufficient to

    respond to the remaining allegations of this paragraph and on that ground deny them.

           18.        This paragraph states no relevant factual allegations and needs no response by

    defendants. To the extent the paragraph states factual allegations against defendants, defendants

    lack information or belief sufficient to respond to the allegations of this paragraph and on that

    ground deny them.

           19.        Defendants deny the allegations of this paragraph.

           20.        Defendants lack information or belief sufficient to respond to the allegations of

    this paragraph and on that ground deny them.

           21.        Defendants admit Caliber and Vericrest are citizens of states other than

    Pennsylvania and that Caliber is registered to do business in Pennsylvania. Defendants lack

    information or belief sufficient to respond to the remaining allegations of this paragraph and on

    that ground deny them.

           22.        Defendants respond that this paragraph sets forth a legal conclusion for which no
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 5 of 22 PageID: 1152



    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants lack information or belief sufficient to respond to the remaining

    allegations of this paragraph and on that ground deny them.

           23.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants lack information or belief sufficient to respond to the remaining

    allegations of this paragraph and on that ground deny them.

           24.     Defendants do not dispute that venue is proper.

           25.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants lack information or belief sufficient to respond to the remaining

    allegations of this paragraph and on that ground deny them.

           26.     Defendants admits that the loans Caliber services have contracts generally

    providing it the right to purchase LPI, but refer to the contracts themselves for a more complete

    and accurate representation of their contents.

           27.     Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents. Defendants further admit that Caliber pays the Assurant Defendants the full

    premium for LPI. Defendants deny the remaining allegations of this paragraph.

           28.     Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents. Defendants deny the remaining allegations of this paragraph.

           29.     Defendants admit that Caliber contracted with the Assurant Defendants regarding
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 6 of 22 PageID: 1153



    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents. Defendants deny the remaining allegations of this paragraph.

           30.     Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents. Defendants further admit that the Assurant Defendants monitor Caliber’s

    portfolio of loans for lapses in coverage and send certain notices to borrowers on its behalf, but

    defendants refer to the notices themselves for a more complete and accurate representation of

    their contents. Defendants deny the remaining allegations of paragraph 30.

           31.     Defendants admit that LPI policies typically are not individually underwritten and

    that coverage is effective as of the date of the lapse in borrower’s coverage. Defendants deny the

    remaining allegations of this paragraph.

           32.     Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of

    their contents. Defendants further admit that Caliber pays the Assurant Defendants the full

    premiums charged for LPI. Defendants deny the remaining allegations of this paragraph.

           33.     Defendants deny the allegations of this paragraph.

           34.     Defendants deny the allegations of this paragraph.

           35.     Defendants deny the allegations of this paragraph.

           36.     Defendants admit that Caliber charges borrowers the entire premium for LPI.

    Defendants deny the remaining allegations of this paragraph.

           37.     Defendants deny the allegations of this paragraph.

           38.     Defendants admit that Caliber contracted with the Assurant Defendants regarding

    LPI, but refer to the agreements themselves for a more complete and accurate representation of
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 7 of 22 PageID: 1154



    their contents. Defendants deny the remaining allegations of this paragraph.

           39.     Defendants deny the allegations of this paragraph.

           40.     Defendants deny the allegations of this paragraph.

           41.     Defendants deny the allegations of the first sentence of this paragraph.

    Defendants respond that the remaining allegations of this paragraph state no factual allegations

    against defendants, and that defendants thus are not required to respond. To the extent the

    remaining allegations of this paragraph state any factual claims against defendants, defendants

    deny those allegations.

           42.     Defendants deny the allegations of this paragraph.

           43.     Defendants deny the allegations of this paragraph.

           44.     Defendants deny the allegations of this paragraph.

           45.     Defendants admit that LPI policies will protect the lender’s or servicer’s interest

    in the property but further respond that they may also protect borrowers’ interests. Defendants

    deny the remaining allegations of this paragraph.

           46.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           47.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           48.     Defendants admits that Caliber serviced a loan secured by plaintiffs’ real property

    in Pennsylvania. Defendants lack information or belief sufficient to respond to the remaining

    allegations of this paragraph and on that ground deny them.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 8 of 22 PageID: 1155



           49.     Defendants admit that Caliber obtained LPI for plaintiffs’ property after they

    failed to maintain their own insurance.

           50.     Defendants admit that plaintiffs were mailed notices advising them of the lapse in

    their insurance coverage, but refer to the letters themselves for a more complete and accurate

    statement of their contents. Defendants deny the remaining allegations of this paragraph.

           51.     Defendants deny the allegations of this paragraph.

           52.     Defendants deny the allegations of this paragraph.

           53.     Defendants deny the allegations of this paragraph.

           54.     Defendants deny the allegations of this paragraph.

           55.     Defendants deny the allegations of this paragraph.

           56.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           57.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           58.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           59.     Defendants deny the allegations of this paragraph.

           60.     Defendants deny the allegations of this paragraph.

           61.     Defendants deny the allegations of this paragraph.

           62.     Defendants deny the allegations of this paragraph.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 9 of 22 PageID: 1156



           63.     Defendants lack information or belief sufficient to respond to the allegations of

    this paragraph and on that ground deny them.

           64.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           65.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           66.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           67.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           68.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           69.     Defendants respond that this paragraph sets forth a legal conclusion for which no

    response is required. To the extent this paragraph contains factual allegations against

    defendants, defendants deny those allegations.

           70.     Defendants re-allege their responses, denials, and admissions to paragraphs 1-69.

           71.     Defendants admits that plaintiffs’ loan is serviced by Caliber. Defendants deny

    that Vericrest serviced any loans. Defendants lack information or belief sufficient to respond to
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 10 of 22 PageID: 1157



     the remaining allegations of this paragraph and on that ground deny them.

            72.        Defendants admit that plaintiffs’ and other borrowers’ security instruments give

     Caliber the right to purchase LPI upon borrowers’ failure to maintain their own insurance.

     Defendants deny the remaining allegations of this paragraph.

            73.        Defendants admit that plaintiffs’ contract gives Caliber the right to purchase LPI

     upon plaintiffs’ failure to maintain their own insurance, but refer to the contract itself for a more

     complete and accurate statement of its contents.

            74.        Defendants deny the allegations of this paragraph.

            75.        Defendants deny the allegations of this paragraph.

            76.        Defendants deny the allegations of this paragraph.

            77.        Defendants re-allege their responses, denials, and admissions to paragraphs 1-76.

            78.        Defendants respond that this paragraph sets forth a legal conclusion for which no

     response is required. To the extent this paragraph contains factual allegations against

     defendants, defendants deny those allegations.

            79.        Defendants respond that this paragraph sets forth a legal conclusion for which no

     response is required. To the extent this paragraph contains factual allegations against

     defendants, defendants deny those allegations.

            80.        Defendants admit that plaintiffs’ contract gives Caliber the right to purchase LPI

     upon plaintiffs’ failure to maintain their own insurance, but refer to the contract itself for a more

     complete and accurate statement of its contents. Defendants deny the remaining allegations of

     this paragraph.

            81.        Defendants admit that plaintiffs’ contract affords Caliber the discretion to choose

     an LPI policy of its choice, but refer to the contract itself for a more complete and accurate
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 11 of 22 PageID: 1158



     representation of its contents. Defendants deny the remaining allegations of this paragraph.

            82.     Defendants deny the allegations of this paragraph.

            83.     Defendants deny the allegations of this paragraph.

            84.     Defendants re-allege their responses, denials, and admissions to paragraphs 1-83.

            85.     Defendants deny the allegations of this paragraph.

            86.     Defendants admit that Caliber contracted with the Assurant Defendants regarding

     LPI, but refer to the agreements themselves for a more complete and accurate representation of

     their contents. Defendants deny the remaining allegations of this paragraph.

            87.     Defendants deny the allegations of this paragraph.

            88.     Defendants deny the allegations of this paragraph.

            89.     Defendants deny the allegations of this paragraph.

            90.     Defendants deny the allegations of this paragraph.

            91.     Defendants deny the allegations of this paragraph.

            92.     Defendants deny the allegations of this paragraph.

            93.     Defendants re-allege their responses, denials, and admissions to paragraphs 1-92.

            94.     Defendants respond that the allegations in this paragraph are not asserted against

     them and that they thus have no obligation to respond. To the extent this paragraph contains

     factual allegations asserted against defendants, defendants deny those allegations.

            95.     Defendants respond that the allegations in this paragraph are not asserted against

     them and that they thus have no obligation to respond. To the extent this paragraph contains

     factual allegations asserted against defendants, defendants deny those allegations.

            96.     Defendants respond that the allegations in this paragraph are not asserted against

     them and that they thus have no obligation to respond. To the extent this paragraph contains
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 12 of 22 PageID: 1159



     factual allegations asserted against defendants, defendants deny those allegations.

            97.     Defendants respond that the allegations in this paragraph are not asserted against

     them and that they thus have no obligation to respond. To the extent this paragraph contains

     factual allegations asserted against defendants, defendants deny those allegations.

            98.     Defendants re-allege their responses, denials, and admissions to paragraphs 1-97.

            99.     Defendants respond that this paragraph sets forth a legal conclusion for which no

     response is required. To the extent this paragraph contains factual allegations against

     defendants, defendants deny those allegations.

            100.    Defendants respond that this paragraph sets forth a legal conclusion for which no

     response is required. To the extent this paragraph contains factual allegations against

     defendants, defendants deny those allegations.

            101.    Defendants respond that this paragraph sets forth a legal conclusion for which no

     response is required. To the extent this paragraph contains factual allegations against

     defendants, defendants deny those allegations.

            102.    Defendants deny the allegations of this paragraph.

            103.    Defendants deny the allegations of this paragraph.

            104.    Defendants deny the allegations of this paragraph.

            105.    Defendants deny the allegations of this paragraph.

            106.    Defendants respond that this paragraph sets forth a legal conclusion for which no

     response is required. To the extent this paragraph contains factual allegations against

     defendants, defendants deny those allegations.

            107.    Defendants deny the allegations of this paragraph.

            108.    Defendants deny the allegations of this paragraph.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 13 of 22 PageID: 1160



            109.    Defendants deny the allegations of this paragraph.

            110.    Defendants re-allege their responses, denials, and admissions to paragraphs 1-109.

            111.    Defendants deny the allegations of this paragraph.

            112.    Defendants deny the allegations of this paragraph.

            113.    Defendants deny the allegations of this paragraph.

            114.    Defendants deny the allegations of this paragraph.

            115.    Defendants deny the allegations of this paragraph.

            116.    Defendants deny the allegations of this paragraph.

            117.    Defendants deny the allegations of this paragraph.

            118.    Defendants deny the allegations of this paragraph.

            119.    Defendants admit that the Assurant Defendants sent plaintiffs certain

     correspondence regarding the lapse in coverage on their property warning that Caliber would

     obtain LPI, but refer to the correspondence itself for a more accurate and complete representation

     of its contents. Defendants deny the remaining allegations of this paragraph.

            120.    Defendants deny the allegations of this paragraph.

            121.    Defendants admit that the Assurant Defendants mailed plaintiffs certain

     correspondence regarding the lapse in coverage on their property warning that Caliber would

     obtain LPI, but refer to the correspondence itself for a more accurate and complete representation

     of its contents. Defendants deny the remaining allegations of this paragraph.

            122.    Defendants deny the allegations of this paragraph.

            123.    Defendants deny the allegations of this paragraph.

            124.    Defendants re-allege their responses, denials, and admissions to paragraphs 1-123.

            125.    Defendants deny the allegations of this paragraph.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 14 of 22 PageID: 1161



            126.    Defendants deny the allegations of this paragraph.

            127.    Defendants deny the allegations of this paragraph.

            128.    Defendants deny the allegations of this paragraph.

            129.    Defendants deny the allegations of this paragraph.

                                       AFFIRMATIVE DEFENSES

            As further, separate, and affirmative defenses to the complaint, Defendants allege:

                                    FIRST AFFIRMATIVE DEFENSE

                                    (Failure to State a Claim for Relief)

            The complaint fails to state facts sufficient to constitute a claim for relief against

     Defendants.

                                  SECOND AFFIRMATIVE DEFENSE

                                                 (Uncertainty)

            The complaint does not describe the claims against defendants with sufficient

     particularity and certainty to enable them to determine what defenses may exist. Defendants

     reserve the right to assert all defenses that may be pertinent to or arise from Plaintiffs’ claims

     when their precise nature is ascertained.

                                   THIRD AFFIRMATIVE DEFENSE

                                            (Failure to Mitigate)

            The damage alleged in the complaint resulted, in whole or in part, from the failure of

     Plaintiffs and the putative class members to mitigate their alleged damages.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 15 of 22 PageID: 1162



                                  FOURTH AFFIRMATIVE DEFENSE

                                                 (Waiver)

            Plaintiffs and the putative class members have waived their right to seek the relief herein

     due to their own acts and/or omission with reference to the subject matter of the complaint.

                                    FIFTH AFFIRMATIVE DEFENSE

                                                 (Estoppel)

            Plaintiffs and the putative class members, by reason of their knowledge, statements,

     conduct, approval, authorization and/or ratification, are also estopped from recovery herein.

                                    SIXTH AFFIRMATIVE DEFENSE

                                           (Voluntary Payment)

            The monies which Plaintiffs seek to recover on behalf of themselves and putative class

     members were voluntarily paid. These monies were owed to Caliber, irrespective of any mistake

     of law or fact Plaintiffs or putative class members may have had. Under these circumstances,

     Plaintiffs and the putative class members are not entitled to recover the monies so paid.

                                  SEVENTH AFFIRMATIVE DEFENSE

                                          (Statute of Limitations)

            Plaintiffs and the putative class members’ claims are barred, in whole or in part, by the

     applicable statute of limitations.

                                   EIGHTH AFFIRMATIVE DEFENSE

                                           (Filed-Rate Doctrine)

            Plaintiffs and the putative class members’ claims are barred, in whole or in part, by the

     filed-rate doctrine. The insurance premiums Plaintiffs challenge were filed with and approved
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 16 of 22 PageID: 1163



     by state regulatory authorities. Plaintiffs and the putative class members are, therefore,

     precluded from challenging the rates as a matter of law.

                                   NINTH AFFIRMATIVE DEFENSE

                                             (Unclean Hands)

            Plaintiffs’ claims are barred by the doctrine of unclean hands. The putative class

     members’ claims are barred by the doctrine of unclean hands because they failed to maintain the

     amount of insurance required under their mortgages.

                                  TENTH AFFIRMATIVE DEFENSE

                                           (Primary Jurisdiction)

            Plaintiffs’ claims are barred, in whole or in part, because they are within the

     exclusive/primary jurisdiction of the state insurance departments for Plaintiffs and putative class

     members.

                                ELEVENTH AFFIRMATIVE DEFENSE

                                   (Compliance With Governing Law)

            Defendants’ conduct was consistent with, permitted by, dictated by, and in certain

     respects required by, applicable federal and state law, and therefore cannot be the subject of

     recovery in this action.

                                TWELFTH AFFIRMATIVE DEFENSE

                                                (Good Faith)

            This action is barred, in whole or in part, because defendants always acted in good faith

     and honesty in fact, and always observed reasonable commercial standards of fair dealing in the

     trade when dealing with Plaintiffs.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 17 of 22 PageID: 1164



                               THIRTEENTH AFFIRMATIVE DEFENSE

                                         (Adequate Remedy at Law)

              Plaintiffs’ equitable and unjust enrichment claims are barred because Plaintiffs have an

     adequate remedy at law.

                               FOURTEENTH AFFIRMATIVE DEFENSE

                                            (Comparative Fault)

              Plaintiffs’ and the putative class members’ claims are barred, in whole or in part, because

     they are at fault with respect to matters alleged in the complaint, and Plaintiffs’ and the putative

     class members’ recovery, if any, should be barred or reduced in proportion to their comparative

     fault.

                                 FIFTEENTH AFFIRMATIVE DEFENSE

                                           (Consent/Ratification)

              Plaintiffs and/or the putative class members consented to all of Defendants’ acts or

     omissions which gave rise to the occurrences alleged in the complaint, and subsequently ratified

     that conduct.

                                SIXTEENTH AFFIRMATIVE DEFENSE

                             (Reasonably Available Alternatives/Prior Notice)

              Plaintiffs are barred from bringing the complaint, and each count contained therein,

     because they had a reasonably available alternative to the action which they took or failed to

     take. Plaintiffs could have avoided, in whole or in part, the damages alleged in the complaint.

     Plaintiffs and the putative class members had prior notice and/or adequate warning that lender-

     placed insurance may be more expensive than voluntary coverage and that a commission would

     be paid based on that premium.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 18 of 22 PageID: 1165



                             SEVENTEENTH AFFIRMATIVE DEFENSE

                              (Failure to Exhaust Administrative Remedies)

            Plaintiffs’ claims are barred in whole or in part by their failure to exhaust their

     administrative remedies.

                                EIGHTEENTH AFFIRMATIVE DEFENSE

                                            (Alternative Forum)

            Plaintiffs and putative class members’ claims are barred, in whole or in part, because they

     should have been adjudicated through foreclosure or other proceedings.

                                NINETEENTH AFFIRMATIVE DEFENSE

                                                (Arbitration)

            Defendants are informed and believe that plaintiffs and some putative class members

     entered into contracts that contain arbitration clauses requiring them to arbitrate any claims they

     have against defendants on an individual basis.

                                TWENTIETH AFFIRMATIVE DEFENSE

                                             (Lack of Standing)

            Plaintiffs lack standing to pursue the claims alleged in the complaint because they

     suffered no injury in fact as a result of the challenged conduct.

                             TWENTY-FIRST AFFIRMATIVE DEFENSE

                                    (No Direct Benefit/Lack of Privity)

            Plaintiffs and the putative class members’ claims are barred, in whole or in part, because

     they did not pay the commissions that defendants allegedly received.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 19 of 22 PageID: 1166



                           TWENTY-SECOND AFFIRMATIVE DEFENSE

                                     (Responsibility of Third Parties)

            Any injury or damage to Plaintiffs or the putative class members was a result of the

     intentional, negligent, or otherwise wrongful acts of third parties, and any claims against

     Defendants should be reduced in proportion to the faults of those third parties.

                            TWENTY-THIRD AFFIRMATIVE DEFENSE

                                             (Benefit Received)

            Plaintiffs and the putative class members’ recovery in this action is barred or limited by

     the benefit they retained from defendants’ activities and the terms of their loans and security

     instruments.

                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                           (Federal Preemption)

            Plaintiffs’ claims are preempted, in whole or in party, by federal statutes and regulations.

                             TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                                  (Laches)

            Plaintiffs’ claims are barred, in whole or in part, by operation of the doctrine of laches.

                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                  (Offset)

            Defendants are informed and believed that the amount of any recovery by putative class

     members should be offset by the amounts putative class members owe to defendants.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 20 of 22 PageID: 1167



                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                 (Failure to Satisfy Conditions Precedent)

             Plaintiffs’ and the putative class members’ claims are barred, in whole or in part, because

     they failed to comply with all conditions precedent to bringing this action.

                             TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                           (Additional Defenses As to Putative Class Members)

             Defendants assert the foregoing and subsequent affirmative defenses, and any additional

     or different defenses, as to the claims of any persons who are made a member of a class if this

     Court certifies a class in this case, including, without limitation, discharge in bankruptcy,

     arbitration, res judicata, collateral estoppel, release, settlement, lack of jurisdiction, claim

     preclusion, judgment, waiver, or other defenses.


                                       DEMAND FOR JURY TRIAL

             Defendants hereby demand a trial by jury of all claims, causes of action and defenses in

     this lawsuit.

                                                   PRAYER

             WHEREFORE, Defendants pray as follows:

             1.      That Plaintiffs take nothing by reason of his complaint;

             2.      For judgment in Defendants’ favor and dismissal of the action with prejudice;

             3.      That the Court award Defendants their costs of suit and reasonable attorney fees;

     and

             4.      For such other and further relief as the Court deems just.
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 21 of 22 PageID: 1168



          Respectfully submitted this 29th day of October, 2018.



                                            By: /s/ Paul J. Halasz
                                                Joy Harmon Sperling
                                                Paul J. Halasz
                                                DAY PITNEY LLP
                                                ONE JEFFERSON ROAD
                                                PARSIPPANY, NEW JERSEY 07054
                                                (973) 966-6300
                                                phalasz@daypitney.com

                                                John B. Sullivan (admitted pro hac vice)
                                                Erik Kemp (admitted pro hac vice)
                                                SEVERSON & WERSON
                                                One Embarcadero Center, Suite 2600
                                                San Francisco, California 94111
                                                Telephone: (415) 398-3344
                                                Facsimile: (415) 956-0439
                                                jbs@severson.com
                                                ek@severson.com

                                                Attorneys for Defendants
                                                CALIBER HOME LOANS, INC. and
                                                VERICREST INSURANCE SERVICES, LLC
Case 3:17-cv-06677-BRM-DEA Document 71 Filed 10/29/18 Page 22 of 22 PageID: 1169



                                     CERTIFICATE OF SERVICE

            I hereby certify that, on October 29, 2018, the undersigned filed a true and correct copy

     of the foregoing Answer and Affirmative Defenses of Defendants Caliber Home Loans, Inc. and

     Vericrest Insurance Services, LLC on the Court’s electronic court filings system, which system

     served a copy of the same on all counsel of record.

                                                           /s/ Paul J. Halasz, Esq.

                                                           PAUL J. HALASZ
